PER CURIAM.
Appellant seeks review of his conviction for a lewd, lascivious or indecent assault or act upon a child. He argues that the trial court should have granted his motion for a judgment of acquittal made at the conclusion of the state’s case, and that it erroneously permitted two witnesses to testify regarding out-of-court statements made to them by the victim. We conclude that the evidence presented by the state was legally sufficient to create a jury question regarding appellant’s guilt and that, there*627fore, the trial court correctly denied the motion for a judgment of acquittal. Although the trial court’s findings regarding the reliability of the victim’s out-of-court statements may have been legally insufficient, we conclude, further, that any error in that regard was clearly harmless in light of appellant’s admission to the investigating detective. Hopkins v. State, 632 So.2d 1372 (Fla.1994). Accordingly, we affirm.
AFFIRMED.
KAHN, WEBSTER and VAN NORTWICK, JJ., CONCUR.